NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0747-16T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

DYSHON RAGLAND,
a/k/a RAGLAND DYSHON,

     Defendant-Appellant.
___________________________________

              Submitted January 23, 2018- Decided July 27, 2018

              Before Judges Carroll and Leone.

              On appeal from Superior Court of New Jersey,
              Law Division, Ocean County, Indictment No. 10-
              07-1359.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Michele A. Adubato, Designated
              Counsel, on the brief).

              Joseph D. Coronato, Ocean County Prosecutor,
              attorney for respondent (Samuel Marzarella,
              Chief Appellate Attorney, of counsel; John C.
              Tassini, Assistant Prosecutor, on the brief).

              Appellant filed a pro se supplemental brief.

PER CURIAM
     Defendant Dyshon Ragland appeals the July 18, 2016 denial of

his motion for post-conviction relief (PCR).                 We affirm.

                                         I.

     The facts are detailed in our prior opinion.                          State v.

Ragland, No. A-5993-10 (App. Div. Nov. 7, 2013), certif. denied,

217 N.J. 590 (2014). We summarize, highlighting portions pertinent

to this appeal.

     On February 27, 2008, defendant and two juveniles including

Anthony Skyers, all members of a Bloods street gang, entered a

Subway restaurant in Toms River.              Defendant pointed a gun at the

cashier and robbed the restaurant.              Z.J., defendant's girlfriend

with whom he was living, testified defendant said he did the

robbery and Skyers was present with him.              Z.J. also testified that

when defendant heard he was wanted for the robbery, he moved out

of Z.J.'s apartment and went to Virginia for about two weeks.

     On June 5, 2008, Skyers was arrested for underage possession

of alcohol, and his companion was arrested for supplying a minor

with alcohol.      Skyers was immediately released with a summons, but

the companion was held.

     According      to   Z.J.,     the       companion's      sister      telephoned

defendant   at     approximately    5:30       or    6:00    p.m.   that    evening.

Although    Z.J.    could   hear    only       one    side    of    the    telephone

conversation, she heard defendant say, "I hope he didn't do what

                                         2                                   A-0747-16T2
I think that he's done" and "if he did what I think he did, I'm

just going to have to shut him up."   After the conversation ended,

defendant told Z.J. that he was referring to Skyers, who had just

been "picked up and locked up by the police" along with the

companion.   Z.J. also testified defendant received other upsetting

telephone calls about Skyers in which defendant stated that he was

"just going to take care of the situation and eliminate the

problem."

     Z.J. testified that at approximately 7:00 p.m., defendant

left Z.J.'s apartment, telling her that he was "going around the

corner," and that he returned after 9:40 p.m.      At 9:00 p.m., a

person living near a wooded trail heard two gunshots.

     After 10:00 p.m., defendant took a fellow Bloods member C.B.

along the wooded trail to where Skyers's body lay with a bullet

hole in his head.   Defendant said he shot Skyers and "this is what

happens to snitches."     C.B. was aware defendant "didn't want

[Skyers] . . . around" because Skyers had "snitch[ed] on the Subway

robbery."

     Z.J. testified that, after midnight, co-defendant Dennis

Thigpen, Jr. arrived and looked "spooked," that defendant had a

meeting with Thigpen, and that defendant told her only "something

bad just happened."   Later, after the police told her Skyers was



                                 3                          A-0747-16T2
dead, defendant told her "he was there but he wasn't the one that

done it."

     Defendant was taken into custody for the robbery, and made

incriminating statements.   While being held in the county jail on

the robbery charge, defendant befriended fellow prisoner Charles

Anderson.   According to Anderson, defendant spoke about the Subway

robbery and Skyers's murder multiple times.   Anderson also claimed

defendant asked him to write a letter to the prosecutor, informing

that an individual named D-Bow committed the murder.      Instead,

Anderson wrote a letter to the prosecutor seeking to be released

on his own recognizance in exchange for information about the

Subway robbery and Skyers's murder.

     After meeting with detectives, Anderson agreed to wear a

wireless recording device so that further information could be

collected directly from defendant.    Anderson was returned to his

original lodging in the jail.   Defendant's "consensual intercept"

conversation with Anderson was recorded and played for the jury.

     In October 2008, defendant confronted Anderson with what

appeared to be a police report, stating that Anderson had told the

police that defendant committed the Subway robbery.      Defendant

said if Anderson did not write a letter stating defendant had not

committed the robbery, Anderson would be "food," meaning that he

would be targeted for an assault or death.     Feeling threatened,

                                 4                          A-0747-16T2
Anderson wrote a letter recanting everything he had told the

prosecutor's office about defendant, as well as the information

contained in the "consensual intercept."

      Jacarlos McKoy, a fellow inmate with defendant and Anderson

in the county jail, became a member of the Bloods street gang

while incarcerated on October 31, 2008, but dropped out of the

gang in 2010.      McKoy testified that defendant approached him in

the jail's recreation yard near the end of 2008, asking him "how

. . . [McKoy] was living with a snitch?"                   Defendant showed McKoy

a   paper   suggesting      that    Anderson       was     cooperating         with    law

enforcement      authorities,      and     indicated       that     defendant      would

increase McKoy's rank in the street gang if he assaulted Anderson.

McKoy recruited fellow inmate Jashon Brinson to help with the

assault because Anderson was "not really a small guy."

      On March 12, 2009, Brinson and McKoy assaulted Anderson.                          As

sheriff's   officers      were     rescuing       Anderson,       he    saw    defendant

laughing at him and saying, "[H]ey, they got you, they got you,

they F you up."        Later, when defendant and McKoy were then housed

together    in   the    county     jail,       defendant     told      McKoy    that    he

"executed" Skyers with a revolver because he thought Skyers "was

snitching about a Subway robbery."

      Defendant    was    convicted        of    first-degree          armed    robbery,

N.J.S.A.    2C:15-1;      first-degree          conspiracy    to       commit    murder,

                                           5                                     A-0747-16T2
N.J.S.A. 2C:5-2 and 2C:11-3; first-degree purposeful or knowing

murder     of    Skyers,   N.J.S.A.   2C:11-3(a)      or    (b);   second-degree

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-

4(a); third-degree aggravated assault against Anderson, N.J.S.A.

2C:12-1(b)(7); third-degree conspiracy with McKoy, Brinson, or

both to commit witness tampering against Anderson, N.J.S.A. 2C:5-

2   and    2C:28-5(a);     and   third-degree     witness    tampering   against

Anderson, N.J.S.A. 2C:28-5(a)(1).              The trial court sentenced him

to sixty-two years in prison, subject to the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2.

      We     affirmed      defendant's       August   6,    2011   judgment     of

conviction.       The Supreme Court denied certification in June 2014.

      Defendant filed a pro se PCR petition on July 22, 2014.                 The

PCR judge dismissed the petition.                Defendant appealed and we

vacated and remanded for assignment of PCR counsel, who filed a

PCR brief.        After hearing argument and some sworn testimony from

defendant, the PCR judge denied the petition on July 18, 2016.

      Defendant's counseled brief raises the following claims:

                POINT I – FAILURE OF THE PCR COURT TO GRANT
                THE DEFENDANT AN EVIDENTIARY HEARING ON HIS
                CLAIMS OF INEFFECTIVE ASSISTANCE OF PLEA
                COUNSEL AND DISCOVERY VIOLATION WAS ERROR.

                    A.     DEFENDANT WAS DENIED THE EFFECTIVE
                           ASSISTANCE OF TRIAL COUNSEL.



                                         6                               A-0747-16T2
                 B.     TRIAL COUNSEL FAILED TO CONDUCT AN
                        ADEQUATE INVESTIGATION.

                 C.     THE STATE'S FAILURE TO PROVIDE
                        DISCOVERY    REGARDING  MONETARY
                        PAYMENTS PAID TO STATE WITNESSES
                        DEPRIVED MR. RAGLAND OF A FAIR
                        TRIAL.

Defendant's pro se brief raises the identical claims, and is

largely indistinguishable from his counseled brief.

                                     II.

     Defendant argues the PCR court erred in denying him an

evidentiary   hearing    on   his   ineffective   assistance   of   counsel

claim.    "A defendant shall be entitled to an evidentiary hearing

only upon the establishment of a prima facie [case] in support of

post-conviction relief."       R. 3:22-10(b).     "To establish a prima

facie case, defendant must demonstrate a reasonable likelihood

that his or her claim, viewing the facts in the light most

favorable to defendant, will ultimately succeed on the merits."

Ibid.    To the extent the PCR court did not hold a full evidentiary

hearing, we "conduct a de novo review."       State v. Harris, 181 N.J.

391, 419 (2004).      We must hew to that standard of review.

     To show ineffective assistance of counsel, defendant had to

meet the two-pronged test of Strickland v. Washington, 466 U.S.

668 (1984), adopted in State v. Fritz, 105 N.J. 42 (1987).              "The

defendant must demonstrate first that counsel's performance was


                                      7                             A-0747-16T2
deficient, i.e., that 'counsel made errors so serious that counsel

was not functioning as the "counsel" guaranteed the defendant by

the Sixth Amendment.'       In making that demonstration, a defendant

must    overcome   a    strong     presumption   that        counsel   rendered

reasonable professional assistance."           State v. Parker, 212 N.J.

269, 279 (2012) (quoting Strickland, 466 U.S. at 687).                  Second,

"a defendant must also establish that the ineffectiveness of his

attorney prejudiced his defense.            The defendant must show that

there   is   a   reasonable      probability   that,    but     for    counsel's

unprofessional errors, the result of the proceeding would have

been different."       Id. at 279-80 (quoting Strickland, 466 U.S. at

694).

                                     III.

       Defendant argues trial counsel failed to conduct an adequate

investigation into the criminal histories of McKoy and Brinson.

However,     "[w]hen    a   petitioner      claims     his    trial    attorney

inadequately investigated his case, he must assert the facts that

an investigation would have revealed, supported by affidavits or

certifications based upon the personal knowledge of the affiant

or the person making the certification."               State v. Porter, 216

N.J. 343, 353 (2013) (quoting State v. Cummings, 321 N.J. Super.

154, 170 (App. Div. 1999)). Contrary to Rule 3:22-10(c), defendant



                                       8                                 A-0747-16T2
failed to supply any affidavit or certification, and does not

state what such an investigation would have revealed.

     Instead, defendant merely asserts a full investigation would

have revealed the past associations and conduct of McCoy and

Brinson.   However, a PCR court shall not grant an evidentiary

hearing "if the defendant's allegations are too vague, conclusory

or speculative." R. 3:22-10(e)(2). "Rather, defendant must allege

specific facts and evidence supporting his allegations."     Porter,

216 N.J. at 355.

     Defendant supplied the PCR court with an August 29, 2015

statement by Brinson indicating defendant was not involved in the

assault.   Defendant has failed to supply that statement to us, in

violation of Rule 2:6-1(a)(1)(I).     In any event, Brinson testified

he did not know defendant, had no knowledge of his involvement in

the assault, and was going to assault Anderson regardless at

McCoy's behest.    The PCR court properly concluded that "Brinson's

statement, made four years after the conclusion of trial, is

immaterial."

     In the PCR court, defendant said he knew Brinson and alleged

he told trial counsel.      However, as the PCR court concluded,

whether Brinson knew defendant would not affect the outcome.

     Trial counsel had ample information with which he could or

did cross-examine Brinson and McCoy, including: Brinson's two

                                  9                           A-0747-16T2
prior   drug    convictions;    McKoy's      pending    murder    charge;   their

admitted gang membership; their videotaped assault on Anderson;

their motives to assault Anderson regardless of defendant; their

pending criminal charges arising out of the assault; and their

agreement to testify against defendant and plead guilty to some

charges in return for the concessions by the prosecutor at their

upcoming    sentencings.       Indeed,       trial    counsel's   efforts     were

sufficient to gain acquittals on the charges of second-degree

assault on Anderson, and of witness tampering by employing or

threatening     force    against   Anderson      or    conspiring   to   do   so.

Defendant has failed to show a prima facie case that trial counsel

was ineffective.        See State v. Marshall, 148 N.J. 89, 166-67, 169

(1997).

                                       IV.

       Defendant claims trial counsel failed to review all his

intercepted conversations with Anderson and to review them with

him.    He also asserts counsel was ineffective for not requesting

a hearing about the electronic enhancement of those conversations,

and calling the person who did the enhancement as a witness.

Before the PCR court, defendant complained the recordings were

redacted.      Defendant asserts it was not him on the tape.

       However,    defendant    does    not     provide    any    affidavit     or

certification or otherwise proffer any evidence that review of the

                                       10                                A-0747-16T2
recordings, the redacted portions of the recordings, testimony by

the enhancer, or a hearing would have produced any information

that would have led to the exclusion of the conversations or

otherwise aided defendant.        "[I]n order to establish a prima facie

claim, a petitioner must do more than make bald assertions that

he was denied the effective assistance of counsel. . . .                   [H]e

must assert the facts that an investigation would have revealed,

supported by affidavits or certifications."            Porter, 216 N.J. at

355 (quoting Cummings, 321 N.J. Super. at 170).

                                     V.

     Finally, defendant claims that the State paid money to Z.J.

for relocation and living expenses before she gave her                     last

statement,    which   inculpated     defendant.       Defendant    argues    he

discovered this information at the separate trial of Thigpen.

Defendant    contends   similar    payments    were   made   for   J.V.,    the

roommate of Thigpen's girlfriend.             Defendant argues the State

failed to provide this information in discovery.

     At the PCR hearing, the State indicated it may have paid

relocation expenses because the witnesses feared retaliation for

their testimony.      We assume such payments should be disclosed in

discovery.    See State v. Jones, 239 N.J. Super. 460, 467 (App.

Div. 1990) (requiring the disclosure of payments to a witness

under Brady v. Maryland, 373 U.S. 83 (1963)).

                                     11                               A-0747-16T2
     Defendant provided no affidavits or certifications supporting

his claims.   He supplied the PCR court with a document allegedly

showing $17,000 in relocation expenses paid on behalf of J.V., but

has failed to supply it to us.1    An appellant must include in the

appendix "such other parts of the record . . . as are essential

to the proper consideration of the issues."     R. 2:6-1(a)(1)(I).

"We obviously cannot address documents not included in the record."

State v. Robertson, 438 N.J. Super. 47, 56 n.4 (App. Div. 2014).

Nor are we "obliged to attempt review of an issue when the relevant

portions of the record are not included."    Cmty. Hosp. Grp., Inc.

v. Blume Goldfaden Berkowitz Donnelly Fried & Forte, P.C., 381

N.J. Super. 119, 127 (App. Div. 2005); see Cipala v. Lincoln Tech.

Inst., 179 N.J. 45, 54-55 (2004) (upholding our refusal to address

an issue where the appellant failed to provide the relevant portion

of the record).

     Defendant argued to the PCR court that "[i]t is Mr. Ragland's

information and belief that [Z.J.] had a similar arrangement"

under which she "was allegedly provided funds and moved." However,

"[a]ny factual assertion that provides the predicate for a claim

of relief must be made by an affidavit or certification pursuant



1
  Defendant said he would send the PCR court a similar document
regarding Z.J., but the record does not indicate that he did so,
and he has not supplied it to us.

                                  12                        A-0747-16T2
to Rule 1:4-4 and based upon personal knowledge of the declarant

before the court may grant an evidentiary hearing."     Porter, 216

N.J. at 355 (quoting R. 3:22-10(c)).        A requirement that "an

affidavit supporting a motion must be based on 'personal knowledge'

is not satisfied by a statement 'based merely on 'information and

belief.'"    Claypotch v. Heller, Inc., 360 N.J. Super. 472, 489

(App. Div. 2003) (quoting Pressler, Current N.J. Court Rules, cmt.

2 on R. 1:6-6 (2003)).    Thus, defendant's unsworn assertion based

solely on information and belief was "patently inadequate." Jacobs

v. Walt Disney World, Co., 309 N.J. Super. 443, 454 (App. Div.

1998).

     Moreover, defendant does not show why he can raise now a

claim that the State violated its discovery obligations.         Rule

3:22-4(a) provides:

            Any ground for relief not raised in the
            proceedings resulting in the conviction, . . .
            or in any appeal taken in any such proceedings
            is barred from assertion in a proceeding under
            this rule unless the court on motion or at the
            hearing finds:

                 (1) that the ground for relief not
                 previously   asserted  could   not
                 reasonably have been raised in any
                 prior proceeding; or

                 (2) that enforcement of the bar to
                 preclude claims, including one for
                 ineffective assistance of counsel,
                 would    result   in   fundamental
                 injustice; or

                                 13                          A-0747-16T2
                   (3) that denial of relief would be
                   contrary   to   a    new   rule   of
                   constitutional law under either the
                   Constitution of the United States or
                   the State of New Jersey.

       Defendant does not claim that the second or third exception

applies.      As   to   the   first   exception,   "[a]   ground   could   not

reasonably have been raised in a prior proceeding only if defendant

shows that the factual predicate for that ground could not have

been   discovered       earlier    through   the   exercise   of   reasonable

diligence."    Ibid.

       Defendant stated under oath to the PCR court that                   this

information came out at Thigpen's trial.            However, defendant has

not shown when Thigpen's trial occurred, why the information could

not have been discovered earlier through the exercise of reasonable

diligence, or why the claim could not reasonably have been raised

in any prior proceeding.          See R. 3:20-2 ("A motion for a new trial

based on the ground of newly-discovered evidence may be made at

any time, but if an appeal is pending the court may grant the

motion only on remand of the case."); State v. Carter, 85 N.J.

300, 303 (1981) (remanding to consider the defendants' newly-

discovered evidence and Brady claims).

       In the PCR court, defendant contended that trial counsel

failed to investigate adequately the arrangements Z.J. and J.V.


                                       14                             A-0747-16T2
had with the State to discover these alleged relocation payments.

However, trial counsel asserted defendant's right to discovery "if

the State in any way is assisting [Z.J.] in housing or monetarily,

in any way giving her assistance, extra protection."            The trial

court agreed, and the prosecutor had no objection to making such

inquiries of Z.J.     Defendant fails to allege what more trial

counsel could have done.

     In any event, whether defendant is raising this claim as a

discovery violation under Brady or as ineffective assistance of

counsel under Strickland, he must show a reasonable probability

that the result of the trial would have been different had the

information been available.       State v. Martini, 160 N.J. 248, 264,

269 (1999); see Strickland, 466 U.S. at 694 ("the appropriate test

for prejudice finds its roots in the test for materiality of

exculpatory   information   not    disclosed   to   the   defense   by   the

prosecution").   He has not made a prima facie showing.

     Trial counsel had ample ammunition for cross-examining Z.J.,

including her gang membership; her long-held belief defendant was

innocent; her subsequent relationship with C.B., who told her

defendant was meeting with other girls after Skyers was killed;

her repeated lying to police in her earlier statements; the police

cursing at her and telling her people were after her and her

children needed her; her delay of over a year in giving a statement

                                    15                              A-0747-16T2
inculpating defendant; her failure to tell her cousins and others

what   she    was   telling   the   jury;   and   her   failure   to    disclose

defendant was living with her to protect her subsidized housing

and welfare payments.         Indeed, trial counsel cross-examined Z.J.

for over ninety-five pages.

       Given this wealth of cross-examination material to show Z.J.

was a lying, jealous former girlfriend who was pressured by police,

information that the State paid to relocate Z.J. would have added

little.      As our Supreme Court stated in rejecting similar claims

based on non-disclosure of relocation expenses under the Federal

Witness Protection Program, "[a]ny possible incremental effect on

[the witness]'s credibility          from the additional revelation that

financial accommodations were made to support his family would

have been merely cumulative."         State v. Marshall, 123 N.J. 1, 207

(1991); accord Marshall, 148 N.J. at 162.

       Moreover, eliciting that the State paid to relocate Z.J.,

"although possibly beneficial to the defendant, posed the clear

risk of an adverse jury reaction."          Martini, 160 N.J. at 256, 269

(quoting Marshall, 148 N.J. at 256).               To explain why she had

withheld inculpatory information for over a year, the prosecution

elicited from her that she "was kind of afraid."                       On cross-

examination, defense counsel got her to admit that defendant never

threatened her or told her not to talk to anyone.             To elicit that

                                      16                                 A-0747-16T2
the State found it necessary to pay to relocate her would risk

confirming that she was really afraid of retaliation by defendant.

Not only would that aid the credibility of her final statement

inculpating defendant, but it would paint defendant in a bad light

and corroborate that he would retaliate against those who snitched

against him, which was the theory of why he murdered Skyers and

went after Anderson.

     Moreover, the other evidence against defendant was strong.

The other juvenile with defendant in the Subway, and a customer,

identified him as the robber.    C.B. testified how defendant showed

him Skyers's body, and how defendant admitted he killed Skyers for

snitching that he committed the robbery.         Anderson testified that

defendant confessed to the robbery and the murder.         The recording

of their conversation was incriminating.           Anderson, McKoy, and

Brinson   testified   how   defendant   sought    to   retaliate   against

Anderson.   Finally, defendant made incriminating remarks to the

police.

     Thus, even assuming that the State paid to relocate Z.J., and

that the information was not disclosed to or unearthed by defense

counsel, defendant has not shown a prima facie case that there was

a reasonable probability the result of the trial would have been

different if defense counsel had elicited that the State paid to

relocate Z.J.   See Marshall, 123 N.J. at 207 (finding there was

                                  17                               A-0747-16T2
"no reasonable possibility that the further impeachment of [the

witness] by reference to the financial support his family received

from the State would have affected the verdict"); accord Marshall,

148 N.J. at 162.

       Defendant also cannot show that the verdict would have been

different if defense counsel had elicited that the State paid to

relocate J.V.     J.V. gave very brief testimony.       She did not know

defendant or other witnesses in his trial.            She testified that

Thigpen told her he lured a "boy" into the woods and shot him

twice because he ratted on "D-Block," but she did not know who D-

Block was.2 Given her testimony that Thigpen committed the murder,

defense counsel on cross-examination did not try to discredit J.V.

Rather, he elicited that J.V. "didn't hold anything back" from the

police, that Thigpen "was telling her what he honestly believes,"

and that Thigpen told her he was alone when he committed the

murder, D-Block was locked up at the time, and D-Block was not

part of the conversation about whether to shoot the boy.

       To elicit that the State paid to relocate J.V. to discredit

her    would   have   undermined   her   testimony   that   defendant   was

uninvolved in the murder.     It could also have had the same adverse

jury reaction.



2
    Other testimony showed D-Block was defendant's nickname.

                                    18                             A-0747-16T2
    Defendant failed to establish a prima facie case entitling

him to a full evidentiary hearing.

    To the extent defendant's pro se brief raises any additional

arguments, they lack sufficient merit to warrant discussion.    R.

2:11-3(e)(2).

    Affirmed.




                              19                         A-0747-16T2